Citation Nr: 0030911	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969, October 1972 to June 1978 and from October 
1986 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which continued the 10 percent 
disability evaluation assigned for each knee.   

During the pendency of the appeal, the RO granted an 
increased evaluation of 20 percent for the veteran's right 
knee disability; however, the veteran has continued his 
appeal for a higher evaluation.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested 
primarily by locking, limitation of flexion to no less than 
60 degrees, and limitation of extension which more nearly 
approximates limitation to 15 degrees than limitation to 20 
degrees. 

2.  The veteran's left knee disability is manifested 
primarily by  limitation of flexion to no less than 60 
degrees, and limitation of extension which more nearly 
approximates limitation to 10 degrees than limitation to 15 
degrees.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010, 5258, 5260 and 
5261 (2000). 

2.  The schedular criteria for a rating in excess of 10 
percent for left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5003, 5258, 5010, 5260 and 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
current VA examinations of his bilateral knee disability.  
The veteran has been informed of the evidence necessary to 
substantiate his claims and of the evidence that he should 
submit to substantiate his claims.  There is no outstanding 
evidence which should be obtained.  Consequently, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA, and the veteran will not be prejudiced as a 
result of the Board deciding this appeal without first 
affording the RO an opportunity to consider his claims in 
light of the VCAA.  

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected bilateral knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  

VA outpatient reports, dating from 1995 to 1997, reflect that 
the veteran complained of bilateral knee pain.  Degenerative 
joint disease was diagnosed.  X-rays, performed in June 1996, 
revealed intact knees with possible osteoporosis.  

Statements submitted by the veteran's co-workers and 
supervisors, dated in March and May 1998, reflect that the 
veteran missed an average of two to four days a month from 
work because of his knees and shoulders.  It was also 
indicated that the veteran complained of having a sharp pain 
in his knees and that they would lock or catch.  

The veteran underwent a examination in May 1998.  The claims 
folder was not available for the examiner to review.  The 
veteran complained of pain in his knees with prolonged 
standing and walking.  He related that if he stood on his 
feet for longer than thirty seconds, he would have to shift 
his weight from one foot to another.  The veteran denied 
having any redness or heat in the knees, but stated that they 
were warm on occasion.  He related that he had to put a 
pillow in between his knees to prevent pain at night.  The 
appellant indicated that he had lost three to four days a 
month at work as a case manager because of his knees.  He 
stated that by the end of the work day, he had to use a cane 
in order to ambulate.  The veteran denied using any crutches, 
braces or corrective shoes or having any recurrent 
subluxation or dislocation.  He indicated that he was unable 
to participate in any sports because of his orthopedic 
problems.  

An examination of the knees in May 1998 revealed no evidence 
of any swelling, redness or heat in the knees.  There was 
evidence of joint crepitation, especially in the right knee, 
primarily medially but also upon pressure on the patella with 
a positive patellofemoral grinding test.  There was 
tenderness around each patella.  Drawer tests were negative 
both in the anterior and posterior cruciate, bilaterally.  
Medial and lateral collateral ligaments were intact.  The 
joints were stable.  Right knee extension was to 0 degrees, 
and right knee flexion was to 116 degrees.  The left knee 
extension was to 0 degrees, and left knee flexion was to 115 
degrees.  The examiner indicated that the veteran walked with 
a slow and deliberate, antalgic gait, especially for someone 
of his age.  X-rays of the knees revealed evidence of 
degenerative arthritis of the right knee with a calcific 
density between the patella and femur.  There was evidence of 
osteoporosis, bilaterally.  Diagnoses of patellofemoral 
stress syndrome of the right knee with degenerative changes 
and patellofemoral stress syndrome of the left knee were 
recorded. 

Additional VA outpatient reports  reflect treatment for the 
veteran's knees.  In April 1999, the veteran complained of 
locking and pain in the knees, which he described was a two 
to a three on a scale of ten.  The examiner noted that the 
veteran used a cane and that he was on medication for his 
knees.  X-rays of the right knee, performed in June 1999, 
revealed mild degenerative changes and a central osteophyte 
at the patellofemoral articulation.  In July 1999, the 
veteran complained of bilateral knee pain with prolonged 
sitting or with stair climbing in the anterior region.  He 
related that he occasionally had a catching sensation beneath 
his patella.  It was noted that the veteran had not had any 
significant effusions or sensations of instability.  At that 
time, he had not had any physical therapy or bracing.  It was 
noted that the veteran was on medication for his knees.  Upon 
examination of the knees in July 1999, the veteran ambulated 
with a mild limp on the right.  Upon range of motion testing 
of the knees revealed full extension through 120 degrees of 
flexion, bilaterally.  There was a trace effusion on the 
right knee, but not on the left.  The veteran had significant 
patellofemoral crepitus with range of motion of the right 
knee.  The examiner noted that "the patella" did not tract 
normally.  The veteran was mildly tender to palpation along 
the medial joint line and medial parapatellar tissues.  The 
lateral joint line was not significantly tender.  The 
"knee" was stable to varus, valgus, drawer and Lachman's 
testing.  X-rays of the right knee in the standing position 
revealed no degenerative joint disease in the tibiofemoral 
compartment but evidence of an area of the patellofemoral 
degenerative joint disease and a large midline patellar spur.  
A magnetic resonance imaging scan of the right knee, 
performed in July 1999, revealed that the anterior and 
posterior cruciate ligaments were intact.  There was a small 
to moderate joint effusion with an irregular posterior 
surface of the patella compatible with severe chondromalacia.  
There were a plica present medially and some thinning of the 
articular cartilage of the femur medially.  The impression of 
the examiner was significant patellofemoral symptoms, right 
greater than left, as well as some degenerative changes in 
the right patellofemoral joint.  There was no evidence of 
meniscal pathology.  The examiner referred the veteran to 
physical therapy.  It was suggested that the veteran avoid 
the stairs and sitting with the right knee in a flexed 
position for prolonged periods of time.  He was instructed to 
use a cane in the left hand. 

The veteran underwent a VA orthopedic examination in October 
1999.  His claims folder was reviewed by the examiner.  The 
veteran related that he was employed full-time and that he 
had missed two to four days of work a month because of his 
knee problems.  The examiner noted that the veteran was on 
medication for his knees.  The veteran stated that his right 
knee pain, which he described as an aching sensation, had 
become more painful and severe since his previous VA 
examination.  When he was asked to quantify the aching 
sensation in the right knee on a scale of one to ten, with 
ten being acute severe pain, the veteran stated that the pain 
reached a level of five out of ten on a daily basis.  The 
appellant indicated that approximately once a week he would 
experience flare-ups of the right knee and that the pain 
would increase to a level seven or eight out of ten.  When he 
experienced a flare-up, he would have a tearing-type 
sensation in the right knee.  The veteran did not describe 
any subluxation or giving way of the right knee.  However, he 
did report having locking on an extremely frequent basis.  He 
did not wear a right knee brace, but ambulated with the aid 
of a cane in the left arm, which was noted to have been 
nonfunctional because it was not the correct length for the 
veteran.  

During the October 1999 VA examination, the veteran related 
that when he experienced a flare-up of the right knee, he 
took more medication than normal.  It was noted that any 
exertion would precipitate the flare-up of the knee and that 
there were no alleviating factors.  A flare-up was noted to 
have lasted two to three days with pain at a level of seven 
to eight out of ten.  While the veteran used a cane in order 
to ambulate, he did not use any corrective shows, orthotics, 
braces, crutches, walkers or wheelchairs for either knee.  
The veteran denied having any surgery on the right knee, 
dissociation or recurrent subluxation.  He stated that the 
right knee would swell on a daily basis; however, it was not 
swollen at the time of the examination.  The veteran stated 
that the right knee would feel hot but that it would not get 
red.  He indicated that his right knee markedly affected his 
daily activities.  The examiner recounted that the veteran 
was unable to participate in any exertional or sporting 
activities because of his right knee.  

With respect to his left knee, the veteran had similar 
complaints of chronic pain which restricted his daily 
activities.  In this regard, the veteran stated that the pain 
in the left knee was always at the level of 5 to 6 on a scale 
of 0 to 10 with 10 being the most severe.  He related that 
the left knee did not swell or flare-up.  A flare-up of the 
left knee was not visualized during the examination.  As with 
the right knee, there was no evidence of any surgery of the 
left knee or use of any adaptive foot gear or assistive 
device.  The veteran did not describe episodes of 
dislocation, locking or recurrent subluxation of the left 
knee.  He stated that the left knee would swell frequently, 
but that it was not swollen on the day of the examination.  
He related that the left knee would become warm to the touch, 
but that it would not become red.  The veteran indicated that 
he took medication for his left knee.

A review of the October 1999 VA report reflects that the 
examiner found the veteran to have been in moderate and mild 
distress concerning his right and left knees, respectively.  
While the veteran used a cane in the left hand to ambulate, 
the examiner noted that it was not the right length and that 
it did not provide the appellant with any significant 
benefit.  The veteran had a very slight right antalgic gait 
when he was asked to ambulate without the aid of the cane.  
He did not wear a brace.  Examination of the veteran's foot 
gear showed equal and symmetrical wear with no evidence of 
excessive wear to any one point on the veteran's shoes.  
Examination of the veteran's knees showed the left and right 
knee circumferences to have been 40.8 and 40.0, respectively.  
There was no evidence of any quadriceps or gastrocnemius 
atrophy or effusion.  Neither knee was warm to the touch or 
discolored red.  An examination of the right knee revealed 
extension to eight degrees and flexion to 122 degrees.  On 
repeated range of motion of the right knee, extension was to 
12 degrees and flexion was to 114 degrees.  There was no 
ligamentous or cartilaginous instability of the right knee.  
The menisci, anterior and posterior cruciate ligaments, and 
medial and lateral collateral ligaments were found to be 
intact.  There was pronounced and profound crepitus in the 
right knee with active and passive range of motion.  When the 
examiner placed pressure on the right patella, it caused 
guarding and pain through apprehension and facial grimacing, 
which were noted to be consistent with chondromalacia 
patella.  There was no evidence of any effusion in the right 
knee.  Repetitive range of motion did not show any weakness 
or fatigability.  The examiner did not visualize a flare-up 
of the right knee during the examination and stated that he 
was not able to provide an assessment of functional 
impairment during flare-ups. 

On initial range of motion testing of the left knee in 
October 1999, the veteran had extension to zero degrees and 
flexion to 130 degrees.  On repeated range of motion, 
extension was to two degrees and flexion was to 130 degrees.  
The veteran complained of discomfort, but there was no 
objective evidence of pain on motion of the left knee.  There 
was palpable but not audible crepitus in the left knee with 
passive and active range of motion.  There was no objective 
evidence of pain in the left knee.  In this regard, there was 
no evidence of any facial grimacing, guarding or exclamations 
of discomfort.  Quadriceps and calf strength appeared normal 
and symmetrical.  No spasm was present, and there was no 
evidence of any fatigability or weakness with repetitive 
motion of the left knee. 

During the October 1999 VA examination, the veteran was able 
to stand on his toes and heels without difficulty as well as 
pronate and supinate weight bearing.  The examiner did not 
ask the veteran to squat because of the underlying knee 
problem.  There was no evidence of any ankylosis, 
instability, constitutional signs of inflammatory arthritis, 
or varus/valgus deformity.  Leg lengths were not measured.  
The Q-angle of the right and left knees were four and seven 
degrees, respectively, which was determined by the examiner 
to have been consistent with chondromalacia.  The examiner 
concluded that there were some functional limitations as a 
result of the veteran's right knee disorder.  In this regard, 
the veteran was instructed to limit his lifting and carrying 
objects (lifting and carrying were limited to less than 30-35 
pounds and pushing and pulling were limited to less than 60 
pounds), climbing, balancing, working in high places (i.e., 
roofs and ladders), kneeling, crouching, squatting or 
crawling, and working in a cold environment or places where 
the temperature changes.  The examiner also recommended that 
the veteran limit working in humid and wet environments as 
well as working on a cluttered or slippery floors or around 
moving hazardous equipment.  Finally, the examiner opined 
that the veteran should minimally restrict working in a face 
pace line of work.  

With regards to the left knee, the examiner recommended that 
the veteran limit carrying to less than 40-45 pounds and 
pushing or pulling to less than 80 pounds.  The examiner 
stated that he would place a mild to moderate restriction on 
climbing, balancing and working in high places, and a 
moderate restriction on kneeling,  crouching, squatting and 
crawling.  The examiner also recommend that the veteran limit 
outside work, working in extreme cold and in areas of sudden 
temperature changes as well as working in areas with slippery 
or cluttered floors and hazardous machinery.  It was noted 
that the veteran should work in an environment that was well-
lit.  X-rays of the knees revealed mild degenerative 
arthritic changes.  Moderately severe to severe 
chondromalacia of the right patella with degenerative joint 
disease of the right knee with residuals as described, and 
chondromalacia of the left patella with residuals as 
described were diagnosed. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000). 

The RO has rated the veteran's service-connected right and 
left knee disabilities under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, spasm, or satisfactory evidence of 
painful motion.  For the purpose of rating disability from 
arthritis, each knee is considered a major joint. 38 C.F.R. § 
4.45.  Normal range of knee motion is extension to 0 degrees 
and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2000).

Under the Rating Schedule, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 address limitation of motion of the knee.  
Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a zero percent rating.  For a 10 percent 
rating, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a zero percent rating.  A 10 percent rating 
requires extension limited to 10 degrees. Extension limited 
to 15 degrees warrants a 20 percent rating, and extension 
limited to 20 degrees warrants a 30 percent rating.  A 50 
percent rating requires extension be limited to 45 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for severe knee 
impairment with recurrent subluxation or lateral instability.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
rating.  Symptoms due to the removal of the semilunar 
cartilage of either knee warrant a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2000).

Remaining diagnostic codes pertaining to the knee and leg 
concern ankylosis of the knee and impairment of the tibia and 
fibula in terms of malunion or nonunion.  In this case, 
however, there is no indication of the presence of ankylosis 
involving either knee, nor is there any indication of past or 
present malunion or nonunion of either tibia or fibula.

The Board notes that the treatment records do not provide the 
detailed information concerning functional loss that is 
required for rating purposes.  Moreover, the May 1998 VA 
examination was performed without the benefit of a review of 
the claims folder and clearly was not as comprehensive as the 
most recent VA examination in October 1999.  Moreover, 
neither the May 1998 VA examination report nor any of the 
treatment records objectively demonstrate a degree of 
disability in excess of that contemplated by the assigned 
evaluations or in excess of that shown by the October 1999 VA 
examination report. 

The clinical evidence of record shows that the veteran's 
right knee disability is manifested primarily by locking, 
pain and limitation of motion.  Even with the repetitive 
range of motion testing in October 1999 and in spite of the 
pain with motion, the veteran was able to extend his right 
knee to 12 degrees and flex his right knee to 114 degrees.  
There was no evidence of any weakness or atrophy.  In fact, 
the appellant's quadriceps and calf strength were reported as 
normal.  Furthermore, there was no evidence of any flare-up, 
fatigability or significant weakness upon repeated range of 
motion during the October 1999 VA examination.  Although the 
veteran apparently has flare-ups of his right knee 
disability, the VA examiner was not able to assess the 
functional loss during flare-ups.  However, even assuming 
there is additional functional impairment during flare-ups, 
the Board must still conclude in view of the veteran's 
demonstrated range of motion on repeated range of motion 
testing and the absence of any objective evidence of weakness 
or excess fatigability that the limitation of motion of the 
veteran's right knee does not more nearly approximate that 
required for a 30 percent evaluation than that required for a 
20 percent evaluation under Diagnostic Code 5260 or 
Diagnostic Code 5261. 

While the veteran has complained of frequent locking of the 
right knee, the Board observes that the maximum schedular 
evaluation for under Diagnostic Code 5258 is 20 percent.  
There is, therefore, no basis for a higher evaluation under 
this code.  

Relative to the left knee, review of the evidence shows that 
the veteran's left knee disability is manifested primarily by 
degenerative changes accompanied by slight limitation of 
motion and no objective evidence of pain on use.  The veteran 
has not complained of instability or locking of the left 
knee, and such symptoms have not been demonstrated at 
physical examinations.  There is, therefore, no basis for 
rating of the left knee disability under Diagnostic Codes 
5257 and 5258.  During the October 1999 VA examination, the 
veteran had full extension of the left knee with flexion 
limited to 130 degrees.  The demonstrated range of motion 
would not justify a 20 percent evaluation under either 
Diagnostic Code 5260 or 5261, as the left knee flexed well 
beyond 30 degrees and extended fully to 0 degrees.  While the 
veteran complained of left knee pain during the October 1999 
VA examination, no objective evidence of pain was present 
(i.e., there was no evidence of grimacing or discomfort.)  
Furthermore, the clinical record shows no evidence of any 
weakness, excess fatigability or incoordination of the left 
knee, nor is there a showing of flare-ups.  Therefore, even 
with consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59, 
the Board must conclude that the limitation of motion does 
not more nearly approximate that required for a 20 percent 
evaluation than that required for a 10 percent evaluation.  

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97 (July 1, 1997)) are not for 
application.  That opinion provides that a claimant who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257. Although the record documents persistent 
complaints of locking of the right knee, VA examination and 
treatment reports consistently show that the veteran's right 
knee is stable.  There is no other medical evidence 
documenting the presence of any instability or subluxation 
associated with either knee.  Therefore, the disability 
clearly would not warrant a higher evaluation with under 
Diagnostic Code 5257 and does not warrant separate 
evaluations under Diagnostic Codes 5003 and 5257 with respect 
to either knee.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000). Clearly, the veteran's right and left 
knee disorders are productive of industrial impairment.  In 
this regard, the VA examiner recommended that the veteran 
avoid certain activities and limit others.  In addition, lay 
statements indicating that the veteran has missed worked due 
to his knee and shoulder disabilities have been submitted.  
However, the currently assigned evaluations contemplate 
industrial impairment.  The record does not reflect that the 
veteran has required frequent periods of hospitalization 
because of either service-connected disability or indicate 
that the manifestations of either disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from either disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).






ORDER

Entitlement to a rating in excess of 20 percent for right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


